 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   TERRANCE D. FORD,                            Case No. 5:18-00956 GW (ADS)

12                              Petitioner,

13                              v.                ORDER ACCEPTING
                                                  REPORT AND RECOMMENDATION OF
14   RAYMOND MADDEN, Warden,                      UNITED STATES MAGISTRATE JUDGE
                                                  AND DISMISSING CASE
15                              Respondent.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

18   Answer, Petitioner’s Reply, and all related filings, along with the Report and

19   Recommendation of the assigned United States Magistrate Judge dated February 12,

20   2021 [Dkt. No. 17].

21         Finding no objections on file, IT IS HEREBY ORDERED:

22         1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.

23                No. 17] is accepted;

24         2.     The Petition is denied and this case is dismissed with prejudice;
 1        3.    Petitioner’s request for an evidentiary hearing [Dkt. No. 1, p. 15; Dkt.

 2              No. 14, p. 3] is denied; and

 3        4.    Judgment is to be entered accordingly.

 4

 5   DATED: April 30, 2021           ____________________________________
                                     THE HONORABLE GEORGE H. WU
 6                                   United States District Judge

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               2
